Church, Ch. J.
If a power of a judicial character be conferred by law on three or more persons, a majority may legally execute the power, if all have been duly notified to act.
Here, a cause was referred to two only, as a board of auditors, of which there could be no majority, and the parties were not bound to submit to the action of one alone.
These auditors were appointed, by a public and recorded act of the court, of which, the parties to the action, of course, had notice. Only one of this board assumed to act under the appointment, and this without the knowledge of the other: he alone gave notice to the parties to appear before himself, to be heard on the matters referred. Upon this, the parties *334did appear, and submitted to him their respective claims, and voluntarily awaited his award. When this award was made, the unsuccessful party, for the first time, objects to the power of the acting auditor, and remonstrates against his report, because he acted alone. His objection comes too late. By a voluntary appearance and a submission to one auditor, and after a full hearing and an award by him, all objections must be considered as waived, and every thing to have been done as if by the mutual and express assent of both parties.
It was as competent for these parties to go to a trial and a decision before only one auditor, as it would be to submit to a trial and verdict by eleven jurors, or any number less than a full pannel-a common practice with us. And it was as competent for the court to accept and act upon the report of this one auditor, as it is to accept the verdict of a less number than twelve jurors, and render a judgment upon it.
There is nothing erroneous in the judgment of the superior court.
In this opinion the other Judges concurred.
Judgment affirmed.